Opinion by
Judge Lindsay:
The petition shows that the timbers levied on and sold by the sheriff had been delivered or placed immediately upon the line of the railroad, and that they were about tO' be, and that some of them were, in fact, being used in repairing a bridge, constituting part of the track of the road. Under such circumstances, these timbers will be regarded as part of the railroad track. They were not, therefore, subject to seizure and sale under execution.
A chancellor cannot sell a public .improvement of the character of a turnpike or railroad until he has ascertained that the indebtedness of the corporation owing it is so great that' it cannot be- discharged in a reasonable time, by the application tO' that purpose of its tolls or profits. Winchester & Lexington Turnpike Road Co. v. Vimont, 5 B. Mon. i. The law treats a railroad as an entirety. Public policy protects the entire road from seizure and sale by a sheriff. Plaving no power to sell the entire road, of course he cannot seize and sell a fragment of it.
The property of a railroad corporation, not constituting an inte*448gral part of its track or of its rolling stock is subject to execution; but when that character of property is exhausted, the creditors must resort to a court of equity for relief.

Gleen & Carlisle, for appellants.

The demurrer to appellee’s petition was properly overruled, and the injunction properly perpetuated.
Judgment affirmed.